Citation Nr: 1314118	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.  The Veteran also had several periods of active duty for training (ACDUTRA) to include from January 7 to January 11, 2002 and from February 1 to February 17, 2002.  The latter period of ACDUTRA included service in Nicaragua. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

 The Veteran testified at December 2008 Board personal hearing in Albuquerque, New Mexico (Travel Board).  The hearing transcript has been associated with the claims file.  

The Board remanded the claim of service connection for hepatitis C in October 2010.  In a July 2012 decision, the Board affirmed the RO's denial of the benefit on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In January 2013, the Court vacated the July 2012 decision and remanded the case to the Board for action consistent with the terms of a January 2013 Joint Motion for Remand.  The Board finds that an additional remand is necessary prior to review of the Veteran's appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012). 

The Court remanded the present appeal to the Board in January 2013 for compliance with the instructions in the January 2013 Joint Motion for Remand.  The Veteran was provided a medical examination in October 2010 to confirm whether he had a current diagnosis of hepatitis C.  The Joint Motion provides that the October 2010 VA examination report is inadequate.  In that regard, the October 2010 VA examiner stated that the Veteran did not perform the ordered blood studies for hepatic function and hepatitis C activity, and when asked to provide a diagnosis, the VA examiner stated that activity was not determined because the Veteran did not perform appropriate studies as requested.  However, the VA examiner provided no explanation for why the Veteran did not perform the tests, and it is unclear from the report whether the information needed to render the requested opinion could have been obtained.  Thus, the Board finds that a remand for a new VA examination is necessary to comply with the terms of the January 2013 Joint Motion.

The Veteran was first diagnosed with hepatitis C after a routine blood screen in August 2002 revealed elevated liver enzymes; however, private treatment reports dated in July 2004 and February 2005 and a December 2008 letter from. A.C., PAC indicated that hepatitis C was remission, and that the viral load was undetectable.  The Board finds, therefore, that a VA examination is necessary to clarify whether the Veteran has a current diagnosis of hepatitis C.  In compliance with the Joint Motion for Remand, the Board finds that all indicated diagnostic testing should be conducted.  If the Veteran declines any such testing, the VA examiner should provide an explanation for why the Veteran did not perform the tests, and should provide a diagnostic opinion based on the evidence of record.  If the VA examiner is not able to provide an opinion based on the evidence of record, the examiner should explain whether the information needed to render a diagnosis could otherwise be obtained.    

Additionally, the VA examiner should address whether claimed hepatitis C, diagnosed in 2002, is etiologically related to any identified risk factors in service.  Several risk factors for hepatitis C have been recognized by VA.  These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998).  

The Board notes that service treatment records do not reflect surgeries or blood transfusions in service or other injuries or activities that would have exposed the Veteran to contaminated blood.  Additionally, a September 2002 private treatment report, completed in conjunction with the Veteran's initial diagnosis for hepatitis C shows that he did not have a history of intravenous drug use or blood transfusion.  

The Veteran contends that hepatitis C is related to accidental exposure to blood products during a January 2002 combat life savers course during which he received training administering IVs, or during routine vaccinations he received prior to a February 2002 deployment in Nicaragua where the medical specialists were allegedly reusing needles.  In providing an opinion, the VA examiner should consider lay evidence provided by the Veteran with regard to possible exposure to blood while administering IVs or during routine vaccinations.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board finds, however, that the Veteran's lay statements and testimony are only partially credible. 

In a July 2005 statement, the Veteran reported during the combat life savers course, he and other attendees practiced administering IVs on each other, that he was "poked '5' times with five different needles" and he testified that during one attempt at removing an IV, blood got all over his hand and some blood got on his arm.  The Board finds that the Veteran has credibly reported that he practiced administering IVs in a combat life savers course, as this is supported by lay statements from witnesses that are of record, but finds that the Veteran did not specifically allege that IV needles were being reused during this course in either his July 2005 statement or Board hearing testimony.  Thus, the Board finds that the Veteran has not credibly identified the use of unclean needles during a combat life savers course, but has credibly identified contact with blood while removing an IV needle.   

The Veteran has alleged that contaminated needles were used for vaccinations prior to his February 2002 deployment to Nicaragua.  The Veteran did not report witnessing the use of contaminated needles for his own vaccinations, but testified in December 2008 that he found out from a friend that they were reusing needles at the location where he was vaccinated, and indicated that he did not know if he was one of the veterans on which a contaminated needle was used.  The Veteran has submitted lay evidence from two witnesses with regard to vaccinations administered for deployment to Nicaragua in 2002, one who personally witnessed a medical specialist using one syringe on ten different soldiers in front of her in line, and a second statement from a person who overheard, during redeployment screening, that the same syringe was being used on more than one individuals for vaccinations.  Thus, the Board finds that the Veteran has credibly identified the alleged use of shared needles at the location in which he received his vaccinations.  

The Veteran has alternately identified other possible means of transmission, including unprotected sexual encounters at various ports during his Navy service from 1965 to 1969 and possible exposure during his duties as a ship's barber during his Navy service, and the Board finds that he is credible in these reports.  Based on the forgoing, the Board finds that a medical opinion is necessary to address the Veteran's identified in-service risk factors as described above.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611   (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

The RO requested records from the Army National Guard in May 2006; however, it does not appear that a response was received.  The Board finds that on remand, an attritional attempt should be made to obtain any outstanding Army National Guard service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding service treatment records from the Army National Guard and should associate them with the record.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the record.

2.  Thereafter, the RO/AMC should refer the case for a VA examination within the appropriate specialty to address whether the Veteran has currently diagnosed hepatitis C and to address the likely etiology of claimed hepatitis C.  The claims file, to include a copy of this remand, should be made available to the examiner for review before the examination.  The examiner should review the entire claims file.  All indicated diagnostic testing should be conducted.  

a).  The VA examiner should clarify whether the Veteran has a current diagnosis of hepatitis C. 

If the Veteran declines any indicated diagnostic testing, the VA examiner should provide an explanation for why the Veteran declined such testing, and should provide a diagnostic opinion based on the evidence of record.  If the VA examiner is not able to provide an opinion based on the evidence of record, the examiner should explain whether the information needed to render a diagnosis could otherwise be obtained.    

b).  The VA examiner should state whether it is at least as likely as not that claimed hepatitis C is related to active military service.  

In responding, please include a discussion of risk factors identified by the Veteran.  The Veteran has identified the following risk factors: (1) exposure to blood while administering IVs during a January 2002 combat lifesavers course, the Veteran reported that during an attempt at removing an IV, blood got all over his hand and some blood got on his arm; (2) possible exposure to shared needles at the location in which he received his vaccinations prior to deployment to Nicaragua in February 2002; (3) unprotected sexual encounters at various ports during his Navy service from 1965 to 1969; and (4) exposure during his duties as a ship's barber during Navy service from 1965 to 1969.

The medical evidence of record does not indicate other possible risk factors for hepatitis C, such as intravenous drug use or blood transfusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file. 

3.  The RO/AMC must review the examination report to ensure that it is in complete compliance with this remand.   If deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination(s).  See 38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


